Citation Nr: 1737988	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  10-37 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for lung disease, to include a right lung nodule and chronic obstructive pulmonary disease (COPD), with consideration as being secondary to in-service herbicide exposure and/or service-connected malaria.

2.  Entitlement to a total disability rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to May 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2013.  A transcript of that hearing is associated with the claims file.

In a March 2014 decision, the Board denied entitlement to service connection for lung disease.  The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2015, the Court issued a Memorandum Decision which vacated the Board's March 2014 denial of entitlement to service connection for lung disease and remanded the matter to the Board for additional development and consideration consistent with the decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its April 2017 Remand, the Board requested a supplemental VA opinion as to whether the Veteran's lung disease, diagnosed as COPD and right lung nodule, were aggravated by the Veteran's service-connected malaria.  In accordance with the Board's Remand, a supplemental opinion was obtained in June 2017.  In the June 2017 opinion, the VA examiner opined that the Veteran's lung nodule, which was a benign finding, was not aggravated by his service-connected malaria.  However, the VA examiner did not provide an opinion as to whether the Veteran's diagnosed COPD has been aggravated by his service-connected malaria.  Accordingly, the RO should request another supplemental opinion from the VA examiner who provided the March 2016 and June 2017 opinions as to whether the Veteran's COPD has been aggravated by his service-connected malaria.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

The Veteran's claim for entitlement to a TDIU is intertwined with the claim remanded herein; accordingly, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicataed).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the examiner who provided the March 2016 and June 2017 VA opinions, if available, discussing the etiology of the Veteran's lung disease.  Specifically, ask the VA examiner to provide an addendum opinion with additional explanation and rationale stating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's lung disease, diagnosed as both COPD and a right lung nodule, were caused or aggravated by his service-connected malaria.  For the purposes of this examination only, the examiner should assume that the Veteran's statements are credible.  "Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.  A complete rationale for all opinions must be provided.

If the examiner who provided the March 2016 and June 2017 opinions is not available, the RO should obtain a new opinion.  The examiner's opinion must be based upon a complete review of the evidence contained in the claims file, as well as the Veteran's lay statements and testimony of record.  The rationale for any opinion expressed must be set forth.  If deemed necessary by the examiner in order to provide the requested opinion, schedule a VA examination of the Veteran.

2.  When the above development has been completed, readjudicate the issues on appeal, including the issue of entitlement to a TDIU.  If any benefit sought on appeal remains denied, issue an additional supplemental statement of the case to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




